Case 1:20-cv-04201-ARR-SJB Document 28 Filed 02/12/21 Page 1 of 2 PageID #: 240



  PETER G. SIACHOS
  PSIACHOS@GRSM.COM
  DIRECT DIAL: (973) 549-2532




                                                                                 ATTORNEYS AT LAW
                                                                          1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                NEW YORK, NY 10004
                                                                                  WWW .GRSM.COM




                                         February 12, 2021

 VIA E-FILING
 Judge Allyne R. Ross
 United States District Court
 225 Cadman Plaza
 East Brooklyn, New York 11201

          Re:      ILKB, LLC v. Ardamandeep Singh, et al
                   Case No. 1:20-cv-04201-ARR-SJB

 Dear Judge Ross:

        On behalf of Counter-defendants ILKB LLC (“ILKB”), ILKB Too LLC (“ILKB Too”),
 and Michael Parrella, the undersigned seeks a pre-motion conference pursuant to Section III.A.
 of Your Honor’s Individual Practice Rules in order to request the opportunity to file a motion to
 dismiss the Counterclaims under Fed. R. Civ. P. 9 and 12. Based on the forgoing issues,
 Counterclaimant’s claims are legally deficient and should be dismissed.

         First, ILKB Too anticipates moving to dismiss for want of personal jurisdiction. ILKB
 Too is not domiciled in New York and does not stand accused of transacting business in New
 York in a manner that would establish specific personal jurisdiction. The only jurisdictional
 allegation against ILKB Too is that one or all of them acquired assets from a New York
 business—ILKB—which is not sufficient to invoke New York’s long-arm statute or to permit
 personal jurisdiction under the due process clause.
          Second, apart from being factually inaccurate, Counterclaimant has failed to plead facts
 sufficient under the Iqbal/Twombly standard to demonstrate that there was either a de facto
 merger or any other type of successor liability that would make ILKB Too liable in this case. In
 reality, ILKB Too did not exist at the time of the alleged acts and therefore could not have
 committed any of the acts itself. Additionally, ILKB is still a going concern and the only proper
 party. Counterclaimant has not alleged sufficient factual matter to support an inference that
 ILKB Too has inherited ILKB’s tort or contract liabilities.

         Third, Counterclaimant’s common-law fraud and negligent misrepresentation claims
 complain of predictions and opinions that are not actionable as fraud, and Counterclaimant does
 not allege any facts supporting an inference that the Counter-defendants did not believe these
 predictions or opinions. Dragon Inv. Co. II LLC v. Shanahan, 49 A.D.3d 403, 403, 854 N.Y.S.2d
 115, 117 (App. Div. 1st Dept. 2008) (quoting Zanani v Savad, 217 A.D.2d 696, 697, 630
 N.Y.S.2d 89 (App. Div. 2d Dept. 1995)); N.Y. Islanders Hockey Club v. Comerica Bank-Texas,
 71 F. Supp. 2d 108, 118 (E.D.N.Y. 1999).
Case 1:20-cv-04201-ARR-SJB Document 28 Filed 02/12/21 Page 2 of 2 PageID #: 241

 Hon. Allyne R. Ross
 February 12, 2021
 Page 2

         Fourth, Counterclaimant’s allegations of fraud do not comply with Rule 9(b) because
 they fail to allege essential details required by that rule. Counterclaimant does not consistently
 allege the “who, what, when, and where” of the representations, the specific contents of the
 representations, or what was false about the representations. Counterclaimant’s allegations are all
 vague and non-specific.

         Fifth, Counterclaimant has failed to state a claim for breach of contract, because
 Counterclaimant has not sufficiently identified the provisions of the contract that were allegedly
 violated by some conduct of ILKB. Notably, based on the pleadings, only ILKB, not Parrella or
 ILKB Too, are parties to the contract at issue in this case. Additionally, certain conduct—
 including abandonment—is only a breach when committed by the franchisee, not the franchisor.
 Moreover, the language described in the Counterclaims actually demonstrates that
 Counterclaimant did not comply with the dispute resolution process. Accordingly,
 Counterclaimant has failed to plead a breach in their request for declaratory action.

        Sixth, a request for attorney’s fees is a remedy, not a cause of action. Counterclaimant’s
 Fourth Counterclaim is inviable on its face. Cf. Hatteras Enterprises Inc. v. Forsythe Cosmetic
 Grp., Ltd., No. 215CV05887ADSARL, 2018 WL 1935984, at *11 (E.D.N.Y. Apr. 23, 2018)
 (dismissing rescission claim because “rescission is a remedy, not a cause of action”).

        Seventh, Counterclaimant have failed to state a claim for negligent misrepresentation
 because Counterclaimant allege only intentional misrepresentations and omissions.

         Finally, each of these Counter-defendants anticipate moving to dismiss each claim
 against it for failure to state a claim under Rule 12(b)(6). For each cause of action
 Counterclaimant asserts against these Counter-defendants, Counterclaimant has failed to allege
 sufficient factual matter to support a plausible inference that these Counter-defendants are liable.

          Based on these dispositive issues, Counter-defendants respectfully request leave to file a
 motion to dismiss the Counterclaims. Counter-defendants appreciate Your Honor’s consideration
 of this request.

                                               Best regards,

                                               GORDON REES SCULLY MANSUKHANI, LLP

                                               /s/ Peter G. Siachos

                                               Peter G. Siachos


 PGS:wgl:hac
